COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-048-CV

IN RE JOE SHANNON, JR.,                                             RELATOR
CRIMINAL DISTRICT ATTORNEY,
TARRANT COUNTY, TEXAS

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for temporary stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

stay are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM


PANEL: LIVINGSTON, GARDNER, and WALKER, JJ.

DELIVERED: March 2, 2010



   1
        See Tex. R. App. P. 47.4.